
	
		I
		111th CONGRESS
		1st Session
		H. R. 4000
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide assistance to local educational agencies for
		  the prevention and reduction of conflict and violence.
	
	
		1.Short titleThis Act may be cited as the
			 Conflict Resolution and Mediation Act
			 of 2009.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)On Wednesday,
			 October 7, 2009, in a speech detailing the violence that our youth face,
			 Secretary of Education Arne Duncan noted that, currently, 30 percent of
			 students, or about 1,200,000 students a year, fail to complete high school on
			 time.
				(2)The Division of
			 Violence Prevention within the Centers for Disease Control observed that
			 violence diminishes and destroys the quality of life and freedom of
			 individuals, families and communities … young people cannot learn and succeed
			 in life if they are afraid to go to school.
				(3)The Centers for Disease Control and
			 Prevention find that young people are both the victims and perpetrators of
			 violence, with homicide being the second leading cause of death for young
			 people between the ages of 10 and 24.
				(4)The U.S.
			 Conference of Mayors states that youth violence is a public health crisis and
			 have declared that [w]e can’t arrest our way out of this problem …
			 prevention is the key to long-term success.
				(5)In 2007, of a
			 nationally representative sample of students in grades 9 through 12, 4.2
			 percent reported being in a physical fight one or more times in the previous 12
			 months that resulted in injuries that had to be treated by a doctor or
			 nurse.
				(6)In a 2007
			 nationally representative sample of youth in grades 9 through 12 regarding
			 violence-related behaviors, the CDC found—
					(A)12.4 percent
			 reported being in a physical fight on school property in the 12 months
			 preceding the survey, with 16.3 percent of male students and 8.5 percent of
			 female students reported being in a physical fight on school property in the 12
			 months preceding the survey;
					(B)27.1 percent of
			 students reported having property stolen or deliberately damaged on school
			 property and 5.5 percent did not go to school on one or more days in the 30
			 days preceding the survey because they felt unsafe at school or on their way to
			 or from school; and
					(C)5.9 percent
			 reported carrying a weapon (gun, knife, or club) on school property on one or
			 more days in the 30 days preceding the survey and 7.8 percent reported being
			 threatened or injured with a weapon on school property one or more
			 times.
					(7)In a 2007
			 nationally representative sample of youth in grades 9 through 12 regarding
			 youth violence, the CDC found—
					(A)35.5 percent
			 reported being in a physical fight in the 12 months preceding the survey; the
			 prevalence was higher among males (44.4 percent) than females (26.5 percent);
			 and
					(B)18 percent
			 reported carrying a weapon (gun, knife, or club) on one or more days in the 30
			 days preceding the survey and 5.2 percent carried a gun on one or more days in
			 the 30 days preceding the survey.
					(8)An estimated 30
			 percent of 6th to 10th graders in the United States were either a bully, a
			 target of bullying, or both.
				(9)From 1992 to 1999,
			 perpetrators of school-associated homicides were nine times as likely as
			 victims to have exhibited some form of suicidal behavior before the event, and
			 were more than twice as likely as victims to have been bullied by their peers
			 and more than half of the incidents over this period were preceded by some
			 signal, such as threats, notes, or journal entries that indicated the potential
			 for the coming event.
				(10)Most of the
			 violent events involving students occur during the transition times around the
			 start of the school day, the lunch period, and at the end of the school
			 day.
				(11)While rates of
			 school-associated student homicides decreased between 1992 and 2006, they
			 remained relatively stable in recent years and were significantly higher for
			 males, students in secondary schools, and students in central cities.
				(12)From 1999 to
			 2006, most school-associated homicides included gunshot wounds (65 percent),
			 stabbing or cutting (27 percent), and beating (12 percent).
				(13)The CDC estimates
			 that women experience 4,800,000 Intimate Partner Violence, or domestic-related,
			 physical assaults and rapes per year and men are the victims of about 2,900,000
			 IPV-related physical assaults annually.
				(14)Children who bear
			 the burden of witnessing violent acts, whether at home, in school, or in their
			 communities must be taught coping mechanisms before they are desensitized to
			 violence and violent acts.
				(b)PurposeThe
			 purpose of this Act is to provide assistance to local educational agencies for
			 the prevention and reduction of conflict and violence in schools throughout the
			 country.
			3.Conflict
			 resolution and mediation program authorized
			(a)In
			 generalThe Secretary of Education is authorized to make grants
			 to local educational agencies to provide assistance to schools served by the
			 agency that are most directly affected by conflict and violence.
			(b)Model
			 projectThe Secretary shall develop a written model for conflict
			 resolution and mediation written within 90 days and make such model available
			 to any local educational agency that requests such information.
			(c)Authorization of
			 AppropriationsThere are authorized to be appropriated
			 $25,000,000 for fiscal year 2010 and such sums as may be necessary for each of
			 the fiscal years 2011 through 2015 to carry out the projects under this
			 Act.
			4.Use of
			 fundsGrants made by the
			 Secretary under this Act shall be used to develop programs for conflict
			 resolution and mediation for students, teachers, and other personnel in regular
			 contact with students at school.
		5.Eligible
			 Applicants
			(a)In
			 generalIn order to be eligible to receive a grant under this Act
			 for any fiscal year, a local educational agency shall submit an application to
			 the Secretary in such form and containing such information as the Secretary may
			 reasonably require.
			(b)RequirementsEach
			 application under subsection (a) shall include—
				(1)a
			 request for funds for the purposes described in section 2(b);
				(2)information about
			 the schools and communities to be served by the grant, including the nature of
			 the conflict and violence problems within and around the schools;
				(3)statistical
			 information in such form and containing such information that the Secretary may
			 require regarding conflict and violence within such schools and surrounding
			 communities; and
				(4)assurances that
			 Federal funds received under this Act shall be used to supplement, not
			 supplant, non-Federal funds that would otherwise be available for activities
			 funded under this Act.
				(c)Comprehensive
			 planEach application shall include a comprehensive plan that
			 shall contain—
				(1)a
			 description of the conflict and violence problems within the schools served by
			 the local educational agency and surrounding community targeted for
			 assistance;
				(2)a
			 description of the resources available in the community to help implement the
			 plan together with a description of the areas in the plan that cannot be filled
			 with existing resources; and
				(3)a
			 description of the system the applicant will establish to prevent and reduce
			 ongoing conflict and violence problems.
				6.Allocation of
			 funds; limitations on grants
			(a)Administrative
			 cost limitationThe Secretary shall use not more than 5 percent
			 of the funds available under this Act for the purposes of administration and
			 technical assistance.
			(b)Renewal of
			 grantsA grant under this Act may be renewed for not more than 2
			 additional years after the first fiscal year during which the recipient
			 receives an initial grant under this Act, subject to the availability of funds,
			 if—
				(1)the Secretary
			 determines that the funds made available to the recipient during the previous
			 year were used in a manner required under the approved application; and
				(2)the Secretary
			 determines that an additional grant is necessary to implement the violence
			 prevention program described in the comprehensive plan as required by section
			 5(c).
				7.Award of
			 grants
			(a)Selection of
			 recipientsThe Secretary shall consider the following factors in
			 awarding grants to local educational agencies:
				(1)Conflict and
			 violence problemThe nature and scope of the violence problem in
			 the targeted schools.
				(2)Need and
			 abilityDemonstrated need and evidence of the ability to provide
			 the services described in the plan required under section 5(c).
				(3)PopulationThe
			 number of students to be served by the plan required under section 5(c).
				(b)Geographic
			 distributionThe Secretary shall attempt, to the extent
			 practicable, to achieve an equitable geographic distribution of grant
			 awards.
			8.Reports
			(a)ReportsLocal
			 educational agencies that receive funds under this Act shall submit to the
			 Secretary a detailed report not later than March 1 of each year that describes
			 progress achieved in carrying out the plan required under section 5(c).
			(b)Report to
			 CongressThe Secretary shall submit to the Congress a report by
			 October 1 of each year in which grants are made available under this Act which
			 shall contain a detailed statement regarding grant awards, activities of grant
			 recipients, a compilation of statistical information submitted by applicants
			 under section 5(b)(3), and an evaluation of programs established under this
			 Act.
			9.DefinitionsFor the purpose of this Act:
			(1)The term
			 local educational agency has the meaning given such term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(2)The term
			 Secretary means the Secretary of Education.
			
